DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to papers filed June 01, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by applicant’s amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21, 23, 26-33 and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al., (US 6,293,750; hereinafter “Cohen”) in view of Nichols et al. (US 2009/0302795; hereinafter “Nichols”; already of record) and Chiyajo et al., (US 2012/0134896; hereinafter “Chiyajo”; already of record).
As to claims 18 and 26, Cohen teaches a medical analysis machine and method of using the same, having a robot 100, the method comprising:
determining respective spatial coordinates defining a first area of the medical analysis machine, and a second area of the medical analysis machine separate from the first area, wherein the spatial coordinates defining a first area of the medical analysis machine, and a second area of the medical analysis machine separate from the first area (Cohen teaches software for instrument 10 is programmed into the sample handler microcontroller to provide the instructions for the order of priority in which 
displacing, based on the respective spatial coordinates, using the terminal member (100) and by the robot moving at a first speed, a first object (e.g., test tube) to the first area of the medical analysis machine;
treating a sample carried by the first object, with material carried by a second object (reagent containers), at the first area; and
displacing, based on respective spatial coordinates, using the terminal member and by the robot moving at a second speed, the first object from the first area to a third area (robot is moved from leftmost to the rightmost along the x- axis) of the medical analysis machine separate from the first area and the second area, wherein;
the robot is prohibited from passing over the second area (back behind the rail 40) when moving from the first area to the third area (see col. 14 , line 13 et seq.), and
the first speed and the second speed are controlled based on a nature of the sample. 
Note the term “area” as used in the claims is very broad. For example, the limitation first, second and/or third area has been interpreted as areas where the robot of Cohen has not been programmed to go (or capable of going), for example over the area controlled by another robot arm 100 as shown in Fig. 14.
Cohen teaches the robotic arm 100 is designed to carry, among other things, open test tubes, movements of robotic arm 100 should prevent the jerking of test tubes or other movements which may cause the spilling of samples from open test tubes. Of further concern, movements of robotic arm 100 should not disturb samples, which may be incubated in one of modules in instrument 10. Therefore, the acceleration of robotic arm 100 in the x-direction along rail 113 when carrying a test tube should preferably not exceed 0.3 g to avoid spillage when carrying an open container such as a test tube. The acceleration may be increased to as much as 0.5 g if spillage is not found. When robotic arm 100 transports closed containers, including reagent packs, it may accelerate faster. This acceleration and deceleration should follow an S-curve-shaped acceleration profile to prevent jerk in robotic arm 100 from propagating to modules 20, 30-34 in instrument 10. When robotic arm 100 is not carrying a test tube it may accelerate faster, possibly as high as 1.5 g. Vertical up and down movements or gripper arm 103 along rail 420 may accelerate up to 1 g. Slew speeds and acceleration profiles for motors 160, 170 and 240 must also keep audible noise to a minimum (see entire reference in particular, col. 13, line 46 et seq.) Emphasis added.
Cohen teaches the robotic arm 100 has four degrees of freedom of movement above the sample handler 20 and modules 30-34. First, the entire robotic arm 100 may move linearly in the direction defined by beam 40 along saddle platform 101. Second, gripper arm 103 may also move linearly up and down along the z-axis defined by lead screw assembly 102. Third, lead screw assembly 102 is rotatable, thereby causing an angular (or theta) motion of gripper arm 103 about the z-axis in a theta direction. Fourth, gripper fingers 105 open and close linearly (see col. 5, line 65 et seq.)  
As discussed above, it appears Cohen does teach displacing, based on the respective spatial coordinates, using the terminal member.  However, if not, then Nichols teaches a specimen processing system has a robot equipped with a poly-articulated robot comprising joints defining at least six axes of rotation and adapted for displacing and/or orienting a terminal member according to six degrees of freedom (see para [0030] et seq.), and a plurality of workstation devices 140 arranged within the range of movement of the arms of the robot for performing the process made up of predetermined steps on the specimen (see para [0027] et seq.) Nichols also teaches a prior parameterization step comprising:
sensing respective coordinates of different stations of the medical analysis machine (Nichol teaches the modular robotic system comprises: a plurality of robotic modular workstations 140; a robot that moves material to and from each of the plurality of robotic modular workstations; and a robot teach tool configured to interact with the plurality of modular robotic workstations and the robot, wherein the robot teach tool facilitates automatic learning of pick and place locations, (i.e., coordinates of different workstations in the system since the workstations can be removed or added to the system) of each of the plurality of modular robotic workstations using a proximity sensor 400 mounted therein that is releasably mated with a robot end effector (see para [0007] et seq.)
displacing based on the respective coordinates, first, second and third areas of the medical analysis machine (that is, if the first allowable areas are defined
using the robot teaching tool to determine the second areas where the robot is not allowed to move (i.e., programed to move) are defined as well),
wherein the first area comprises areas includes numerous workstations 140 where the poly-articulated robot is allowed to move and the second areas comprises areas different from the first areas where the robot are prohibited from passing along any axis (not programmed to penetrate),(see para [0066] et seq.) Note: the term “area” is very broad. For example, the limitation second area has been interpreted as areas where the robot of Nichols has not been programmed to go, for example the dead space between workstations 140, as seen in Fig. 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have substituted the method and devices of determining spatial coordinates for moving object in the medical analysis machine of Cohen with that taught by Nichols since it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have configured the poly-articulated robot in Nichols to prohibit passing over second areas (i.e., dead space) since this would reduce unnecessary robot arm movement thereby increasing energy savings.
 In addition, Cohen does not explicitly disclose the robot including joints defining at least six axes of rotation and adapted for displacing a terminal member according to six degrees of freedom.  Nevertheless, the use of robots including joints defining at least six axes of rotation and displacing a terminal member according to six degrees of freedom in the analyzer art is well known, see for example Chiyajo.
For example, Chiyajo teaches a robot used in a specimen processing system that includes a robot with at least seven degrees of freedom.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have substituted the robotic transport system of Cohen with the poly-articular robot of Chiyajo since it well known that robots with at least six-degrees of freedom allow for enhanced flexibility and dexterity which is obviously advantageous in a lab system.
As to claim 19, Cohen teaches each of the gripper fingers on the robotic arm have upper and lower projections separated by a groove. The grooves allows the fingers to grip and transport various types of containers that have flanges that fit within the grooves, including specialized containers, such as reagent and diluent packages and dilution cups designed for use with the instrument, or other containers with flanges.  Gel cards often include flanges so it is expected that in Cohen the first object can comprise a gel card. Cohen teaches the sample comprises a human sample or an animal sample to be analyzed by the medical analysis machine.
As to claim 20, Cohen teaches the second object comprises a reagent flask, the material comprises a liquid reagent, and treating the sample comprises introducing the liquid reagent into the first object at the first area using a pipetting robot of the medical analysis machine (see col. 5, line 24 et seq.)
As to claim 21, Chiyajo teaches shaking a sample or stirring the liquid sample, with the robot, prior to introducing the liquid reagent into the first object (see para [0094] et seq.)  However, it would have been obvious to one of ordinary skill in the art to provide the shaking and/or stirring step of Chiyajo to include reagents to avoid sedimentation of the reagents prior to dispensing.
As to claims 23 and 31, it was discussed above it is expected that the first object comprises a gel card in Cohen.  Chiyajo teaches the method further comprising: displacing, by the robot, the gel card from the first area to a centrifuge of the medical analysis machine; and actuating, by the robot, an element of the medical analysis machine (Chiyajo- see para [0077] et seq.). Chiyajo does not specifically disclose the robot displacing a hatch of the centrifuge. However, Chiyajo does teach the grasping members capable of opening a test tube (see para [0055] et seq.)  Thus, it is expected that the grasping members of Chiyajo would be able to open a hatch on the centrifuge 212. 
As to claim 24 Cohen teaches the first speed and the second speed are controlled based at least in part on the nature of the sample (open sample tubes are moved slower than closed reagent packs), see col.  13, line 46 et seq.
As to claim 27, Chiyajo teaches the robot is secured to a fixed base disposed substantially centrally relative to the plurality of areas such that first area and the third area (rightmost and leftmost areas in the analyzer) such that the first and third area substantially surrounds the robot (see Figs. 1, 2 and para [0031] et seq.)
As to claim 28, Chiyajo teaches the robot comprises:
a first arm segment extending from the base, the first arm segment being configured to pivot, relative to the base, about a first substantially vertical axis,
a second arm segment connected to an end of the first arm segment and configured to pivot, relative to the first arm segment, about a second axis perpendicular to the first axis,
a third arm segment connected to an end of the second arm segment and configured to pivot, relative to the second arm segment, about a third axis parallel to the second axis,
a fourth arm segment connected to an end of the third arm segment and configured to pivot, relative to the third arm segment, about a fourth axis perpendicular to the third axis,
a fifth arm segment connected to an end of the fourth arm segment and configured to pivot, relative to the fourth arm segment, about a fifth axis perpendicular to the fourth axis, and
a sixth arm segment connected to an end of the fifth arm segment and configured to pivot, relative to the fifth arm segment, about a sixth axis perpendicular to the fifth axis (see Figs. 3A,B and para [0043] et seq.)
As to claim 29, Chiyajo teaches the sixth axis is parallel to the second axis and the third axis (see Figs. 3A, B and para [0043] et seq.)
As to claim 30, Chiyajo teaches the sixth arm segment comprises a grasping member, the grasping member comprising a first jaw 112 and a second jaw 112 facing the first jaw, the first jaw and the second jaw being slidably moveable in opposite directions perpendicular to the sixth axis to open and close the grasping member (see para [0057] et seq.)
As to claim 33, Chiyajo teaches the pipetting robot includes a pipetting needle, the pipetting needle is configured to dispose the sample within the first object at the first area, and to dispose the material into the first object at the second area, the pipetting robot is moveable along three orthogonal translation axes, and the three translation axes include a substantially vertical axis (see for example Fig. 13 and para [0068] et seq.)  
Claims 22 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cohen and Chiyajo, as applied to claims 18 and 26 above, and further in view of Jakubowicz et al., (US Patent Pub. No. 2010/0015726; hereinafter “Jakubowicz”; already of record).
As to claim 22, Cohen teaches a control station (see col. 8, lines 18 et seq.) and capturing an image at the second area (analytical modules 33, 34), it is inherent that the image including reaction results comprising the sample as treated by the material and it is expected that the image connected to a user interface associated with the medical analysis machine for display.  Cohen does not explicitly disclose a control station having a camera, wherein the robot is configured to displace the sample to the control station, the camera is configured to capture an image (reaction results) and software operable on the medical analysis machine to interpret the reaction results.  However such a method is considered conventional in the analyzer art, see for example Jakubowicz.
Jakubowicz teaches a medical analysis method using a medical analysis machine provided with a robot arm with the terminal member bearing a grasping member adapted for grasping a container (see para [0027]), said medical analysis method comprising at least the succession of the following steps:
providing a container filled beforehand with a sample to be treated stemming from a human being or an animal (the sample is introduced into the gel card prior to the subsequent steps), the container being a gel card 20 including a body in which are formed several adjacent reaction wells positioned along a single row, the wells containing a gel and being initially obdurated with a lid 50, the grasping member of the robot being configured to grasp and displace such a gel card,
transferring said container to at least one treatment station 80, 90 of the medical analysis machine by means of the poly-articulated robot (see para [0027]-[0028]),
treating the sample in the treatment station while maintaining the sample within the container (see para [0027]-[0028]), and
transferring the container to a station 100 for capturing images of the treated sample and interpretation (see para [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Cohen and Chiyajo, the step of imaging the reaction to obtain results, like that taught by Jakubowicz since analysis of the reaction between the reagent and sample is a well-known post preparation activity to provide results to the operator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23, 26-34 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,139,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘423 US patent both disclose a method of using a medical analysis machine having a robot, the robot including joints defining at least six axes of rotation and adapted for displacing a terminal member according to six degrees of freedom, the method comprising: displacing, using the terminal member and by the robot moving at a first speed, a first object to a first area of the medical analysis machine; treating a sample carried by the first object, with material carried by a second object, at the first area; and displacing, using the terminal member and by the robot moving at a second speed, the first object from the first area to a second area of the medical analysis machine, wherein the first speed and the second speed are controlled based at least in part on the nature of the first object.  Therefore, the scopes of the patent claims and the instant application overlap and thus are obvious variants of one another.
Response to Arguments
Applicant’s arguments with respect to claims 18-23, 26-34 and 38-42 have been considered but are moot because the new ground of rejection have been modified to address the limitations specifically challenged in the argument, see above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798